DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,13,14, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Howlet 20080110641.
Referring to claim 1, Howlet discloses a downhole hanger system comprising: a first structure (61) having an outer surface; a second structure (62) having an inner surface, wherein the first structure is disposed within the second structure; and at least one rib set ( see fig. 10a-10b, element 33 and 35) arranged on the outer surface of the first structure and configured to be engageable with the inner surface of the second structure, wherein the at least one rib set comprises a first rib (33) having a first rib height and a second rib (35) having a second rib height that is less than the first rib height (see fig. 10C and paragraph 0121, element 33 is higher than element 35), wherein each of the first rib and the second rib are circumferential ribs separated by an axial space( see fig 10, elements 33 and 35 extend around a portion of the circumference), and the first and second ribs define a wedge-shape on the outer surface of the first structure to form a friction engagement with the second structure ( 
Referring to claim 3, Howlet teaches the rib spacing between ribs (33) and (35) is greater that the rib width at the tip of rib (33) of the first structure.
Referring to claim 4, Howlet discloses the first structure is a liner hanger (61) and the second structure is a casing (62, see paragraph 0126).
Referring to claims 13-14, Howlet discloses a mechanical activation device (see fig. 3, at 7).
Referring to claim 17, Howlet discloses wherein the at least one rib set is part of a rib pattern that comprises a plurality of rib sets, wherein each rib set of the plurality of rib sets comprises at least two ribs of differing rib height (see fig. 7, there can be several disks with ridges on them).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlet 20080110641 in view of Gandikota et al. 8499844 .
.

Allowable Subject Matter
Claim 21 is allowed.
Claims 2,5-12,16,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3,4,13-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672